
	

114 HR 2933 IH: At-Grade Crossing Enhancement Act of 2015
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2933
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2015
			Mr. Larsen of Washington introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, to establish a local rail facilities and safety program to
			 award grants for freight capacity projects, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the At-Grade Crossing Enhancement Act of 2015. 2.Local rail facilities and safety (a)In generalChapter 201 of title 49, United States Code, is amended by adding at the end the following:
				
					20168.Local rail facilities and safety program
 (a)EstablishmentThe Secretary of Transportation, acting through the Administrator of the Federal Railroad Administration, shall establish a local rail facilities and safety program (in this section referred to as the Program) to mitigate the impacts of railroad operations in local communities through improvements to highway-rail grade crossings, rail line relocation and improvement projects, and training and technical assistance to local governments.
 (b)Grant authorityIn carrying out the Program, the Secretary may award grants to eligible entities for freight capacity projects (as described under subsection (e)).
 (c)ApplicationTo be eligible for a grant under the Program, an eligible entity shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines is appropriate.
 (d)Project selection criteriaIn selecting the recipients of grants for freight capacity projects under the Program, the Secretary shall consider—
 (1)the extent to which a proposed project— (A)alleviates the impacts of rail operations on local neighborhoods or urbanized areas;
 (B)will result in clearly defined public benefits; (C)contributes to increasing the competitiveness and state of good repair of short line railroads;
 (D)enhances safety at critical highway-rail grade crossings; (E)is compatible with local land use, economic development, and transportation plans and objectives;
 (F)includes equitable participation from other beneficiaries in the project’s financing, including the extent to which the project will leverage private or local government investments; and
 (G)will increase the reliability and resilience of the Nation’s freight system; and (2)the past performance of the recipient and other beneficiaries of the project in developing and delivering rail projects.
 (e)Freight capacity projectsA grant awarded under the Program may be used for the following: (1)A capital project to mitigate the impacts of rail infrastructure and operations on a local community, including—
 (A)rail line relocation and improvement; and (B)improving the safety of, or eliminating hazards at, a highway-rail grade crossing.
 (2)A capital project to improve short-line railroad infrastructure. (3)Training and technical assistance to help local governments better understand how to coordinate with railroad carriers on—
 (A)operations and safety issues; and (B)how to integrate railroad issues into land use and transportation planning processes.
 (f)Use of fundsA grant may be used to pay all or a portion of the subsidy and administrative costs of projects eligible for Federal credit assistance under the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 801 et seq.) for a capital project to improve short-line railroad infrastructure.
 (g)Eligible entity definedIn this section, the term eligible entity means each of the following: (1)One or more States.
 (2)An Interstate Compact. (3)A local government.
 (4)A tribal government. (5)One or more metropolitan planning organizations.
 (h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $300,000,000 for each of fiscal years 2016 through 2021..
 (b)Conforming amendmentThe analysis for chapter 201 of title 49, United States Code, is amended by adding at the end the following new item:
				
					
						20168. Local rail facilities and safety program..
			
